Citation Nr: 1447557	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  12-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a gynecological disorder, to include menorrhagia, claimed as a menstrual disorder due to Gulf War service.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran served on active duty from September 1988 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in July 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In October 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In October 2013, the Veteran submitted additional evidence and argument in support of her claim on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  As such, there is no prejudice in the Board reviewing this evidence in the first instance.  See 38 C.F.R. § 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such file reveals that some of the documents in the Virtual VA paperless claims file, i.e., additional VA medical records, are relevant to the issue on appeal and are not duplicative of the evidence in the paper claims file.  However, that evidence was considered by the RO in its preparation of the April 2013 SSOC.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision, at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her gynecological problems, claimed as a menstrual disorder and to include symptoms such as 30 day long menstrual cycles with cramps, pain and clotting, started in September 1991, while she was still in service.  (October 2013 Board Hearing).

Service treatment records document numerous treatment records regarding menstrual complaints.  (June 1990 periodic examination, records from March 1990).   VA and private medical records similarly document occasional gynecological treatment.  (October 2005 VA medical record; October 2005 Dr. R.B. Borucki medical record).

In September 2010, the Veteran underwent a VA examination.  Unfortunately, although the VA examiner diagnosed her with menorrhagia, she did not provided an opinion as to whether that disorder was directly due to service, other than Gulf War service.  Moreover, in the October 2013 Board hearing, the Veteran reported additional gynecological complaints.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of her documented medical history.

The Board also notes that the Veteran receives VA treatment through the Columbia VA Medical Center and the most recent treatment records are dated in May 2012.  Therefore, while on remand, any unassociated VA treatment records should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain VA treatment records from the Columbia VA Medical Center, dated from May 2012 to the present.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of her claimed gynecological disorder.  

Based on examination findings, including any necessary diagnostic studies, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to the following:

a)  Are the Veteran's reported symptoms manifestations of a specific gynecological disorder(s)?  If so, please clarify all specific diagnoses.

b)  If the examiner is unable to diagnose a disorder, does the Veteran have an undiagnosed illness or a medically unexplained chronic multi-symptom illness defined in 38 C.F.R. § 3.317 by a cluster of signs or symptoms, including chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders that have, as established by history, physical examination, and laboratory tests, and either (i) existed for 6 months or more, or (ii) exhibited intermittent episodes of improvement and worsening over a 6-month period?

c) If the gynecological symptoms are manifestations of a medically explained, diagnosed disorder(s), is that disorder(s) related to the Veteran's exposure to (i) environmental hazards experienced by the Veteran during Southwest Asia service or (ii) any other aspects of service?  

The examiner should specifically consider (i) the Veteran's in-service gynecological complaints and (ii) her report that the disorder started in September 1991 and developed due to her service in the Gulf War.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology and the results of any prior VA examinations.  An explanation for EACH opinion offered should be provided.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



